Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 1 of 12 Page ID #:346



   1   NEEL CHATTERJEE, (SBN 173985)
       NChatterjee@goodwinlaw.com
   2   ALEXIS COLL-VERY, (SBN 212735)
       ACollVery@goodwinlaw.com
   3   GOODWIN PROCTER LLP
       601 Marshall Street
   4   Redwood City, California 94063
       Tel.: +1 650 752 3100
   5   Fax: +1 650 853 1038
   6   HONG-AN VU, (SBN 266268)
       HVu@goodwinlaw.com
   7   GOODWIN PROCTER LLP
       601 S. Figueroa Street
   8   Suite 4100
       Los Angeles, California 90017
   9   Tel.: +1 213 426 2500
       Fax.: +1 213 623 1673
  10
  11   Attorneys for Defendant
       COMMUNITY.COM, INC. and MATTHEW
  12   PELTIER

  13                        UNITED STATES DISTRICT COURT
  14                       CENTRAL DISTRICT OF CALIFORNIA
  15                                WESTERN DIVISION
  16
       CHARLES BUFFIN, an individual;          Case No.: 2:20-CV-07552-SVW-JPR
  17   MAXWELL LEVINE, an individual;
       STEVEN LEVINE, an individual,           DEFENDANTS’ ANSWER TO
  18                                           THE NINTH AND EIGHTEENTH
                      Plaintiffs,              CAUSES OF ACTION IN THE
  19                                           COMPLAINT
             v.
  20
       COMMUNITY.COM, INC., a                  Action Filed: August 20, 2020
  21   Delaware corporation; MATTHEW
       PELTIER, an individual; and DOES 1
  22   through 10,
  23                  Defendants.
  24
  25
  26
  27
  28
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 2 of 12 Page ID #:347



   1                 DEFENDANTS’ ANSWER TO THE COMPLAINT
   2         On January 21, 2021, the Court dismissed or stayed nearly all of Plaintiffs’
   3   Complaint. ECF No. 25. As of the date of the filing of this Answer, only the Ninth
   4   and Eighteenth Causes of Action of the Complaint survive and require a response.
   5   Accordingly, Defendants Community.com, Inc. (“Community”) and Matthew
   6   Peltier hereby answer Ninth and Eighteenth Causes of Action in Plaintiffs’
   7   Complaint and state as follows:
   8         1.    The allegations contained in Paragraph 1 are unrelated to the Ninth and
   9   Eighteenth Causes of Action. As such, no response is required.
  10         2.    Defendants deny the allegations contained in Paragraph 2.
  11         3.    The allegations contained in Paragraph 3 are unrelated to the Ninth and
  12   Eighteenth Causes of Action. As such, no response is required.
  13         4.    The allegations contained in Paragraph 4 are unrelated to the Ninth and
  14   Eighteenth Causes of Action. As such, no response is required.
  15         5.    Defendants deny the allegations contained in Paragraph 5.
  16         6.    The allegations contained in Paragraph 6 are unrelated to the Ninth and
  17   Eighteenth Causes of Action. As such, no response is required.
  18         7.    The allegations contained in Paragraph 7 are unrelated to the Ninth and
  19   Eighteenth Causes of Action. As such, no response is required.
  20         8.    The allegations contained in Paragraph 8 are unrelated to the Ninth and
  21   Eighteenth Causes of Action. As such, no response is required.
  22         9.    The allegations contained in Paragraph 9 are unrelated to the Ninth and
  23   Eighteenth Causes of Action. As such, no response is required.
  24         10.   The allegations contained in Paragraph 10 are unrelated to the Ninth
  25   and Eighteenth Causes of Action. As such, no response is required.
  26         11.   The allegations contained in Paragraph 11 are unrelated to the Ninth
  27   and Eighteenth Causes of Action. As such, no response is required.
  28
                                                1
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 3 of 12 Page ID #:348



   1         12.    The allegations contained in Paragraph 12 are unrelated to the Ninth
   2   and Eighteenth Causes of Action. As such, no response is required.
   3         13.    Defendants deny the allegations contained in Paragraph 13, except
   4   admit that Steve Levine is not a shareholder of the Community.com.
   5         14.    The allegations contained in Paragraph 14 are unrelated to the Ninth
   6   and Eighteenth Causes of Action. As such, no response is required.
   7         15.    Defendants admit Paragraph 15.
   8         16.    Defendants admit Paragraph 16.
   9         17.    Defendants lack the knowledge or information necessary to form a
  10   belief as to the truth of Paragraph 17.
  11         18.    Defendants admit Paragraph 18.
  12         19.    Defendants admit Paragraph 19.
  13         20.    The allegations contained in Paragraph 20 are unrelated to the Ninth
  14   and Eighteenth Causes of Action. As such, no response is required.
  15         21.    Paragraph 21 contains legal conclusions to which no response is
  16   required.
  17         22.    Paragraph 22 contains legal conclusions to which no response is
  18   required. To the extent a response is required, Defendants deny the allegations
  19   contained in Paragraph 22.
  20         23.    Paragraph 23 contains legal conclusions to which no response is
  21   required. To the extent a response is required, Defendants deny the allegations
  22   contained in Paragraph 23.
  23         24.    Paragraph 24 contains legal conclusions to which no response is
  24   required. To the extent a response is required, Defendants deny the allegations
  25   contained in Paragraph 24.
  26         25.    Defendants deny the allegations contained in Paragraph 25.
  27         26.    The allegations contained in Paragraph 26 are unrelated to the Ninth
  28   and Eighteenth Causes of Action. As such, no response is required.


                                                 2
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 4 of 12 Page ID #:349



   1         27.   The allegations contained in Paragraph 27 are unrelated to the Ninth
   2   and Eighteenth Causes of Action. As such, no response is required.
   3         28.   The allegations contained in Paragraph 28 are unrelated to the Ninth
   4   and Eighteenth Causes of Action. As such, no response is required.
   5         29.   The allegations contained in Paragraph 29 are unrelated to the Ninth
   6   and Eighteenth Causes of Action. As such, no response is required.
   7         30.   Defendants deny the allegations contained in Paragraph 30.
   8         31.   The allegations contained in Paragraph 31 are unrelated to the Ninth
   9   and Eighteenth Causes of Action. As such, no response is required.
  10         32.   The allegations contained in Paragraph 32 are unrelated to the Ninth
  11   and Eighteenth Causes of Action. As such, no response is required.
  12         33.   The allegations contained in Paragraph 33 are unrelated to the Ninth
  13   and Eighteenth Causes of Action. As such, no response is required.
  14         34.   The allegations contained in Paragraph 34 are unrelated to the Ninth
  15   and Eighteenth Causes of Action. As such, no response is required.
  16         35.   The allegations contained in Paragraph 35 are unrelated to the Ninth
  17   and Eighteenth Causes of Action. As such, no response is required.
  18         36.   The allegations contained in Paragraph 36 are unrelated to the Ninth
  19   and Eighteenth Causes of Action. As such, no response is required.
  20         37.   The allegations contained in Paragraph 37 are unrelated to the Ninth
  21   and Eighteenth Causes of Action. As such, no response is required.
  22         38.   The allegations contained in Paragraph 38 are unrelated to the Ninth
  23   and Eighteenth Causes of Action. As such, no response is required.
  24         39.   The allegations contained in Paragraph 39 are unrelated to the Ninth
  25   and Eighteenth Causes of Action. As such, no response is required.
  26         40.   Defendants deny the allegations contained in Paragraph 40.
  27         41.   Defendants deny the allegations contained in Paragraph 41.
  28         42.   Defendants deny the allegations contained in Paragraph 42.


                                               3
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 5 of 12 Page ID #:350



   1         43.   Defendants deny the allegations contained in Paragraph 43.
   2         44.   The allegations contained in Paragraph 44 are unrelated to the Ninth
   3   and Eighteenth Causes of Action. As such, no response is required.
   4         45.   The allegations contained in Paragraph 45 are unrelated to the Ninth
   5   and Eighteenth Causes of Action. As such, no response is required.
   6         46.   The allegations contained in Paragraph 46 are unrelated to the Ninth
   7   and Eighteenth Causes of Action. As such, no response is required.
   8         47.   The allegations contained in Paragraph 47 are unrelated to the Ninth
   9   and Eighteenth Causes of Action. As such, no response is required.
  10         48.   The allegations contained in Paragraph 48 are unrelated to the Ninth
  11   and Eighteenth Causes of Action. As such, no response is required.
  12         49.   The allegations contained in Paragraph 49 are unrelated to the Ninth
  13   and Eighteenth Causes of Action. As such, no response is required.
  14         50.   The allegations contained in Paragraph 50 are unrelated to the Ninth
  15   and Eighteenth Causes of Action. As such, no response is required.
  16         51.   The allegations contained in Paragraph 51 are unrelated to the Ninth
  17   and Eighteenth Causes of Action. As such, no response is required.
  18         52.   Defendants deny the allegations contained in Paragraph 52.
  19         53.   Defendants deny the allegations contained in Paragraph 53.
  20         54.   The allegations contained in Paragraph 54 are unrelated to the Ninth
  21   and Eighteenth Causes of Action. As such, no response is required.
  22         55.   The allegations contained in Paragraph 55 are unrelated to the Ninth
  23   and Eighteenth Causes of Action. As such, no response is required.
  24         56.   The allegations contained in Paragraph 56 are unrelated to the Ninth
  25   and Eighteenth Causes of Action. As such, no response is required.
  26         57.   The allegations contained in Paragraph 57 are unrelated to the Ninth
  27   and Eighteenth Causes of Action. As such, no response is required.
  28


                                               4
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 6 of 12 Page ID #:351



   1         58.   The allegations contained in Paragraph 58 are unrelated to the Ninth
   2   and Eighteenth Causes of Action. As such, no response is required.
   3         59.   The allegations contained in Paragraph 59 are unrelated to the Ninth
   4   and Eighteenth Causes of Action. As such, no response is required.
   5         60.   The allegations contained in Paragraph 60 are unrelated to the Ninth
   6   and Eighteenth Causes of Action. As such, no response is required.
   7         61.   The allegations contained in Paragraph 61 are unrelated to the Ninth
   8   and Eighteenth Causes of Action. As such, no response is required.
   9         62.   The allegations contained in Paragraph 62 are unrelated to the Ninth
  10   and Eighteenth Causes of Action. As such, no response is required.
  11         63.   The allegations contained in Paragraph 63 are unrelated to the Ninth
  12   and Eighteenth Causes of Action. As such, no response is required.
  13         64.   The allegations contained in Paragraph 64 are unrelated to the Ninth
  14   and Eighteenth Causes of Action. As such, no response is required.
  15         65.   The allegations contained in Paragraph 65 are unrelated to the Ninth
  16   and Eighteenth Causes of Action. As such, no response is required.
  17         66.   The allegations contained in Paragraph 66 are unrelated to the Ninth
  18   and Eighteenth Causes of Action. As such, no response is required.
  19         67.   The allegations contained in Paragraph 67 are unrelated to the Ninth
  20   and Eighteenth Causes of Action. As such, no response is required.
  21         68.   The allegations contained in Paragraph 68 are unrelated to the Ninth
  22   and Eighteenth Causes of Action. As such, no response is required.
  23         69.   The allegations contained in Paragraph 69 are unrelated to the Ninth
  24   and Eighteenth Causes of Action. As such, no response is required.
  25         70.   The allegations contained in Paragraph 70 are unrelated to the Ninth
  26   and Eighteenth Causes of Action. As such, no response is required.
  27         71.   The allegations contained in Paragraph 71 are unrelated to the Ninth
  28   and Eighteenth Causes of Action. As such, no response is required.


                                               5
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 7 of 12 Page ID #:352



   1         72.   The allegations contained in Paragraph 72 are unrelated to the Ninth
   2   and Eighteenth Causes of Action. As such, no response is required.
   3         73.   The allegations contained in Paragraph 73 are unrelated to the Ninth
   4   and Eighteenth Causes of Action. As such, no response is required.
   5         74.   The allegations contained in Paragraph 74 are unrelated to the Ninth
   6   and Eighteenth Causes of Action. As such, no response is required.
   7         75.   The allegations contained in Paragraph 75 are unrelated to the Ninth
   8   and Eighteenth Causes of Action. As such, no response is required.
   9         76.   The allegations contained in Paragraph 76 are unrelated to the Ninth
  10   and Eighteenth Causes of Action. As such, no response is required.
  11         77.   The allegations contained in Paragraph 77 are unrelated to the Ninth
  12   and Eighteenth Causes of Action. As such, no response is required.
  13         78.   Defendants deny the allegations relating to Steve Levine contained in
  14   Paragraph 78. The remaining allegations contained in Paragraph 78 are unrelated to
  15   the Ninth and Eighteenth Causes of Action. As such, no response is required.
  16         79.   The allegations contained in Paragraph 79 are unrelated to the Ninth
  17   and Eighteenth Causes of Action. As such, no response is required.
  18         80.   The allegations contained in Paragraph 80 are unrelated to the Ninth
  19   and Eighteenth Causes of Action. As such, no response is required.
  20         81.   The allegations contained in Paragraph 81 are unrelated to the Ninth
  21   and Eighteenth Causes of Action. As such, no response is required.
  22         82.   The allegations contained in Paragraph 82 are unrelated to the Ninth
  23   and Eighteenth Causes of Action. As such, no response is required.
  24         83.   The allegations contained in Paragraph 83 are unrelated to the Ninth
  25   and Eighteenth Causes of Action. As such, no response is required.
  26         84.   The allegations contained in Paragraph 84 are unrelated to the Ninth
  27   and Eighteenth Causes of Action. As such, no response is required.
  28         85.   Defendants deny the allegations contained in Paragraph 85.


                                               6
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 8 of 12 Page ID #:353



   1         86.    Defendants deny the allegations contained in Paragraph 86.
   2         87.    Defendants deny the allegations contained in Paragraph 87.
   3         88.    The allegations contained in Paragraph 88 are unrelated to the Ninth
   4   and Eighteenth Causes of Action. As such, no response is required.
   5         89.    The allegations contained in Paragraph 89 are unrelated to the Ninth
   6   and Eighteenth Causes of Action. As such, no response is required.
   7         90.    Defendants deny the allegations contained in Paragraph 90 to the
   8   extent it purports to relay a conversation between Peltier and S. Levine. The rest of
   9   the allegations contained in Paragraph 90 relate to Buffin and Max Levine’s claims,
  10   which have been dismissed or stayed. As such, no response is required.
  11         91.    Defendants deny the allegations contained in Paragraph 91.
  12         92.    The allegations contained in Paragraph 92 are unrelated to the Ninth
  13   and Eighteenth Causes of Action. As such, no response is required.
  14         93.    Defendants deny the allegations contained in Paragraph 93; Steve
  15   Levine is not and has never been a shareholder in Community.com.
  16                      FIRST – EIGHTH CAUSES OF ACTION
  17         94.-164      The allegations contained in Paragraph 94-164 relate to Buffin
  18   and Max Levine’s claims one through eight, which have been dismissed or stayed.
  19   As such, no response is required.
  20                             NINTH CAUSE OF ACTION
  21         165. In response to Paragraph 165, Defendants incorporate their answers to
  22   allegations contained in the foregoing and subsequent paragraphs.
  23         166. Defendants deny the allegations contained in Paragraph 166.
  24         167. Defendants deny the allegations contained in Paragraph 167.
  25         168. Defendants deny the allegations contained in Paragraph 168.
  26         169. Defendants deny the allegations contained in Paragraph 169.
  27         170. Defendants deny the allegations contained in Paragraph 170.
  28         171. Defendants deny the allegations contained in Paragraph 171.


                                                 7
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 9 of 12 Page ID #:354



   1         172. Defendants deny the allegations contained in Paragraph 172.
   2         173. Defendants deny the allegations contained in Paragraph 173.
   3         174. Defendants deny the allegations contained in Paragraph 174.
   4         175. Defendants deny the allegations contained in Paragraph 175.
   5         176. Defendants deny the allegations contained in Paragraph 176.
   6                 TENTH – SEVENTEENTH CAUSES OF ACTION
   7         177.-260     The allegations contained in Paragraph 177-260 relate to Steven
   8   Levine’s claims ten through seventeen, which have been dismissed or stayed. As
   9   such, no response is required.
  10                         EIGHTEENTH CAUSE OF ACTION
  11         261. In response to Paragraph 261, Defendants incorporate their answers to
  12   allegations contained in the foregoing and subsequent paragraphs.
  13         262. Defendants deny the allegations contained in Paragraph 262.
  14         263. Defendants deny the allegations contained in Paragraph 263.
  15                NINETEENTH CAUSES OF ACTION
  16         264.-278.    The allegations contained in Paragraphs 264-278 relate to
  17   Steven Levine’s claim nineteen, which has been stayed. As such, no response is
  18   required.
  19                              AFFIRMATIVE DEFENSES
  20         Without admitting any of Plaintiff’s allegations or assuming any burden of
  21   proof, persuasion or production not otherwise legally assigned to them as to any
  22   element of Plaintiff’s claims, and reserving the right to amend this Answer to assert
  23   any additional defenses when, and if in the course of his investigation, discovery,
  24   preparation for trial, or otherwise it becomes appropriate to assert such defenses,
  25   Defendants assert the following additional affirmative and other defenses:
  26   //
  27   //
  28   //


                                                 8
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 10 of 12 Page ID #:355



    1                           FIRST AFFIRMATIVE DEFENSE
    2                                   (Pleading Uncertain)
    3         Plaintiff’s claim is barred, in whole or in part, because the Ninth Cause of
    4   Action in the Complaint fails to establish that all necessary and material terms were
    5   agreed to by the parties and that a contract was formed. Defendant lacks
    6   knowledge sufficient to form a belief as to the nature and grounds for the Plaintiff’s
    7   claims.
    8                         SECOND AFFIRMATIVE DEFENSE
    9                                 (Statute of Limitations)
   10         Plaintiff’s claim is barred by the applicable statute of limitations.
   11                          THIRD AFFIRMATIVE DEFENSE
   12                                   (Unjust Enrichment)
   13         Plaintiff’s claims is barred, in whole or in part, because Plaintiff would be
   14   unjustly enriched if allowed to recover on the Complaint.
   15                         FOURTH AFFIRMATIVE DEFENSE
   16                                         (Estoppel)
   17         Plaintiff’s claim is barred by the doctrine of equitable estoppel.
   18                           FIFTH AFFIRMATIVE DEFENSE
   19                                          (Laches)
   20         Plaintiff’s claim is barred by the laches doctrine for waiting an unreasonable
   21   length of time to enforce his alleged contractual rights.
   22                          SIXTH AFFIRMATIVE DEFENSE
   23                                  (Parol Evidence Rule)
   24         To then extent Plaintiff alleges the existence of a written contract, Plaintiff’s
   25   claim fails insofar as it relies on parol evidence not incorporated into the controlling
   26   written agreement.
   27   //
   28   //


                                                   9
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 11 of 12 Page ID #:356



    1                            SIXTH AFFIRMATIVE DEFENSE
    2                                  (Speculative Damages)
    3         Plaintiff’s claims are barred, in whole or in part, because the alleged damages
    4   are speculative and are thus not recoverable.
    5                        SEVENTH AFFIRMATIVE DEFENSE
    6                                  (No Punitive Damages)
    7         Plaintiff’s claim for punitive damages for breach of contract fails as
    8   inconsistent with law.
    9                         EIGHTH AFFIRMATIVE DEFENSE
   10                                   (No Attorneys’ Fees)
   11         Plaintiff’s claim for attorneys’ fees fails as there is no attorneys’ fees
   12   provision in any alleged contract and no basis in any applicable statute that provides
   13   for attorneys’ fees with respect to the Ninth and Eighteenth Causes of Action.
   14                            NINTH AFFIRMATIVE DEFENSE
   15                                (Reservation of Defenses)
   16         Defendant reserves the right to assert any additional and further defenses,
   17   including affirmative defenses, as may be revealed by discovery or otherwise.
   18   Defendant also reserves the right to amend or supplement this Answer based on
   19   further formal or informal discovery and/or in response to any amendments or
   20   supplements to the Complaint made by Plaintiff, and for any such amendments or
   21   supplements to the Answer to relate back to the filing of the original Answer.
   22   //
   23   //
   24   //
   25   //
   26   //
   27   //
   28   //


                                                   10
Case 2:20-cv-07552-SVW-JPR Document 27 Filed 02/02/21 Page 12 of 12 Page ID #:357



    1                                             Respectfully submitted,
         Dated:     February 2, 2021
    2
                                                  By: __/s/ Neel Chatterjee
    3
                                                        ALEXIS COLL-VERY
    4                                                   acollvery@goodwinlaw.com
                                                        NEEL CHATTERJEE
    5                                                   NChatterjee@goodwinlaw.com
                                                        GOODWIN PROCTER LLP
    6                                                   601 Marshall St.
                                                        Redwood City, California 94063
    7                                                   Tel.: +1 650 752 3100
                                                        Fax.: +1 650 853 1038
    8
                                                        HONG-AN VU
    9                                                   HVu@goodwinlaw.com
                                                        GOODWIN PROCTER LLP
   10                                                   601 S. Figueroa Street
                                                        Suite 4100
   11                                                   Los Angeles, California 90017
                                                        Tel.: +1 213 426 2500
   12                                                   Fax.: +1 213 623 1673
   13
                                                  Attorneys for Defendants
   14                                             COMMUNITY.COM, INC. and
                                                  MATTHEW PELTIER
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                             11
